
	

113 HRES 494 IH: Affirming the importance of the Taiwan Relations Act.
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 494
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Royce (for himself, Mr. Engel, Mr. Chabot, Ms. Bordallo, Mr. Wilson of South Carolina, Mr. Kennedy, and Mr. Messer) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Affirming the importance of the Taiwan Relations Act.
	
	
		Whereas the Taiwan Relations Act has been instrumental in maintaining peace, security, and
			 stability in the Taiwan Strait since its enactment in 1979, and it is in
			 the political, international and economic interests of the United States;
		Whereas when the Taiwan Relations Act was enacted, it affirmed that the United States decision to
			 establish diplomatic relations with the People’s Republic of China was
			 based on the expectation that the future of Taiwan would be determined by
			 peaceful means;
		Whereas the Taiwan Relations Act states that it is the policy of the United States to provide
			 Taiwan with arms of a defensive character to maintain the capacity to
			 resist any resort to force or other forms of coercion that would
			 jeopardize the security, or the social or economic system, of the people
			 on Taiwan;
		Whereas the Taiwan Relations Act also states that it is the policy of the United States to preserve and promote extensive, close, and friendly
			 commercial, cultural and other relations between the people on Taiwan, as
			 well as the people on the China mainland;
		Whereas the relationship between the United States and Taiwan has been strengthened with—
			(1)Taiwan’s evolution into a free society and a full-fledged, multi-party democracy;
			(2)the development of Taiwan’s robust market economy;
			(3)Taiwan’s determined effort and collaboration with the United States to combat global terrorism, as
			 demonstrated in part by its participation in the Container Security
			 Initiative; and
			(4)the leadership role Taiwan has demonstrated in addressing transnational and global challenges,
			 including its active engagement in humanitarian relief measures, public
			 health endeavors, environmental protection initiatives, and financial
			 market stabilization efforts;
			Whereas the United States is the third largest trading partner and the largest investor in Taiwan,
			 while Taiwan is the eleventh largest trading partner of the United States
			 and the sixth largest United States agricultural market;
		Whereas Taiwan’s democracy has deepened with the second peaceful transfer of power from one
			 political party to another after the Presidential election in March 2008;
			 and
		Whereas the United States and Taiwan are united in our shared values in fair elections, personal
			 liberty, and free enterprise: Now, therefore, be it
	
		That the House of Representatives—
			(1)reaffirms its unwavering commitment to the Taiwan Relations Act as the cornerstone of relations
			 between the United States and Taiwan;
			(2)reaffirms its support for Taiwan’s democratic institutions;
			(3)reaffirms that peace in the Taiwan Strait should be maintained to the benefit of the 23,000,000
			 free people of Taiwan;
			(4)supports the United States commitment to Taiwan’s security in accord with the Taiwan Relations
			 Act, including the sale of sophisticated defensive weapons to Taiwan;
			(5)reaffirms its commitment to deepen United States-Taiwan trade and investment relations as well as
			 support for Taiwan’s inclusion in bilateral and regional trade agreements;
			 and
			(6)supports the strong and deepening relationship between the United States and Taiwan.
			
